Case 1:15-cv-05235-ARR-PK Document 305 Filed 08/02/19 Page 1 of 6 PageID #: 6772



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

     Robert Toussie, et al.,
                                                                       1:15-CV-5235
                          Plaintiffs,

            – against –                                                Not for Publication

     Allstate Insurance Company,

                          Defendant.                                   Opinion & Order


 ROSS, United States District Judge:

           Plaintiffs Robert and Laura Toussie have appealed an order dated July 26, 2019, by the

 Honorable Cheryl L. Pollak, United States Magistrate Judge, which directs them to provide a

 copy of their redacted tax returns to defendant Allstate Insurance Company and to respond

 to certain of defendant’s interrogatories. Because plaintiffs’ objections are meritless, I affirm

 Judge Pollak’s decision.

                                           BACKGROUND1

           During the course of the protracted discovery in this case, “the defendant moved to

 compel the plaintiffs either to produce ‘[a]ll Documents and communications concerning the

 Internal Revenue Service acknowledging or accepting that [the Toussies] suffered

 approximately $50 million of uninsured property losses’” due to Hurricane Sandy or “to

 respond to Allstate’s interrogatories on the same subject.” Toussie v. Allstate Ins. Co., No. 15-

 CV-5235, 2019 WL 2082462, at *3 (E.D.N.Y. May 13, 2019) (alterations in original). Those

 interrogatories seek (1) the identity of “all persons who assisted in either the preparation or

 filing of the 2012 and 2013 tax returns for Robert Toussie and Laura Toussie,” (2) a detailed

 1 I assume the reader’s familiarity with the background of this long-running lawsuit. That background is set
 forth in greater detail in the previous opinions of the court cited herein.
                                                      1
Case 1:15-cv-05235-ARR-PK Document 305 Filed 08/02/19 Page 2 of 6 PageID #: 6773




 description of “each item of property that Robert or Laura Toussie represented as lost in

 connection with Superstorm Sandy to the Internal Revenue Service,” and (3) a detailed

 description of “the insurance or other reimbursement [the Toussies] reported to the Internal

 Revenue Service as expected to be received in connection with the losses suffered in

 connection with Superstorm Sandy.” Mot. to Compel Ex. E, at 5, ECF No. 225-5.

        On February 6, 2019, Judge Pollak ruled on the motion, ordering plaintiffs either “to

 produce documents responsive to Allstate’s document request” or “to submit an affidavit

 indicating that they have not filed any tax returns for the years 2012, 2013, 2014, and 2015 that

 refer to their losses from Hurricane Sandy.” Toussie v. Allstate Ins. Co., No. 15-CV-5235, 2019

 WL 2435852, at *21 (E.D.N.Y. Feb. 6, 2019), adopted by 2019 WL 2082462. Judge Pollak also

 directed plaintiffs “to respond to Allstate’s interrogatories.” Id. Plaintiffs appealed that

 decision, and on May 13, 2019, I upheld it in full. See Toussie, 2019 WL 2082462, at *9. In doing

 so, I observed that defendant sought to “ascertain ‘[t]he identity of the property that was lost

 by the Toussies, the value of such property and the insurance coverage for such property,’ all

 of which ‘the Toussies made representations to the IRS regarding.’” Id. at *7. And I surmised

 that the Toussies’ tax returns might “identify the type, acquisition date, cost, and fair market

 value of each piece of personal property for which [the Toussies] were claiming a casualty or

 theft loss.” Id. at *8 (citing relevant tax form).

        On June 21, 2019, in purported satisfaction of the ordered discovery, plaintiffs

 provided defendant with a declaration by Robert Toussie stating that although the Toussies’

 “2012 tax return reported casualty and theft losses in excess of $47 million . . . related to

 Superstorm Sandy,” it did not “set[ ] forth an itemization [of] individual items lost or stolen.”

 Toussie Decl. ¶ 3, ECF No. 279. The declaration was not accompanied by any document

 production and did not contain responsive answers to defendant’s interrogatories. See Toussie


                                                      2
Case 1:15-cv-05235-ARR-PK Document 305 Filed 08/02/19 Page 3 of 6 PageID #: 6774




 Decl. Unsatisfied, defendant asked Judge Pollak on June 25, 2019, to order the Toussies to

 “promptly deliver (a) their 2012, 2013, 2014, and 2015 tax returns[ ] and (b) complete, sworn

 responses to [the] Interrogatories.” Def.’s Letter 3, ECF No. 283. On July 2, 2019, plaintiffs

 countered that the declaration was sufficient and that production of the tax returns “would

 serve no additional purpose and would be a substantial invasion of their privacy.” Pls.’ Letter

 3, ECF No. 286. That same day, to resolve the dispute, Judge Pollak ordered plaintiffs to

 produce their 2012, 2013, 2014, and 2015 tax returns to the court for in camera review. See

 Electronic Order, July 2, 2019.

         Judge Pollak reviewed the Toussies’ tax returns and redacted everything except that

 which pertains to the Toussies’ claimed Hurricane Sandy losses and reimbursements. See

 Toussie v. Allstate Ins. Co., No. 15-CV-5235, 2019 WL 3388921, at *2–3 (E.D.N.Y. July 26,

 2019). Although the tax returns indeed do not identify each individual piece of lost property,

 they do categorize the lost personal property by type into twelve different groupings. See

 Redacted Tax Returns 23, 25, 27–28, ECF No. 299. On July 26, 2019, describing Robert

 Toussie’s declaration as “at best misleading,” Judge Pollak ordered plaintiffs to provide a copy

 of the redacted tax returns to defendant and “once again” ordered plaintiffs to respond to

 defendant’s interrogatories. Toussie, 2019 WL 3388921, at *2–3. Plaintiffs timely appealed. 2

                                      STANDARD OF REVIEW

         “Matters concerning discovery generally are considered ‘nondispositive’ of the

 litigation.” Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990). “When



 2 Shortly before filing this appeal, counsel for Robert Toussie gave notice that certain additional components
 of the Toussies’ tax returns had not been provided to the court due to an “oversight” and stated that he would
 submit those materials to Judge Pollak for in camera review. Stern Letter 1, ECF No. 300. Plaintiffs did not
 submit these additional materials to me because they “assume” that Judge Pollak will decide that these
 submissions should be redacted in their entirety. Id. at 2. Judge Pollak has not yet made any determination on
 these materials; nevertheless, I proceed to rule on the appeal as filed in order to avoid further delay.
                                                       3
Case 1:15-cv-05235-ARR-PK Document 305 Filed 08/02/19 Page 4 of 6 PageID #: 6775




 reviewing a pretrial order regarding non-dispositive issues, a district court judge may only

 reconsider the order ‘where it has been shown that the magistrate’s order is clearly erroneous

 or contrary to law.’” DiPilato v. 7-Eleven, Inc., 662 F. Supp. 2d 333, 340 (S.D.N.Y. 2009). I

 therefore review Judge Pollak’s order “under the ‘clearly erroneous or contrary to law’

 standard.” Thomas E. Hoar, 900 F.2d at 525.

                                                DISCUSSION

         Plaintiffs argue that Judge Pollak’s order was clearly erroneous. Pls.’ Br. 1–2, ECF No.

 301. The crux of their argument is that my previous order—which Judge Pollak was

 enforcing—was founded on a “supposition that any filing by the Toussies with the IRS would

 have set forth an itemization of each lost or stolen item when, in fact, no such itemization was

 made.” Id. at 2 (citation omitted).3 Because the tax returns do not actually contain individual

 itemization, plaintiffs’ argument goes, plaintiffs should not be required to comply with my

 order. See id.

         Plaintiffs are doubly wrong. First, nothing in my order conditioned compliance on the

 existence of certain facts. Plaintiffs were unconditionally “directed to produce documents

 responsive to the defendant’s . . . document request or, if no responsive documents exist, to

 submit an affidavit” to that effect. Toussie, 2019 WL 2082462, at *9. And plaintiffs were also

 unconditionally “directed to respond to the defendant’s . . . interrogatories.” Id. Plaintiffs have

 flouted this order.

         Second, the lack of individual itemization of lost property does not place the Toussies’

 tax returns outside the scope of defendant’s document request. Defendant requested “[a]ll

 documents . . . concerning the Internal Revenue Service . . . accepting that [the Toussies]

 suffered approximately $50 million of uninsured property losses.” Mot. to Compel Ex. C, at

 3 Plaintiffs also assert, with no apparent basis, that defendant’s interrogatories were similarly premised on this
 “incorrect assumption.” Pls.’ Br. 2.
                                                         4
Case 1:15-cv-05235-ARR-PK Document 305 Filed 08/02/19 Page 5 of 6 PageID #: 6776




 7, ECF No. 225-3. In the absence of any evidence that it was rejected by the IRS, the Toussies’

 2012 tax return—which appears to report over $30 million of uninsured property losses from

 Hurricane Sandy (see Redacted Tax Returns 23–28)—is plainly encompassed by that document

 request.4

         Plaintiffs’ assertion that “no page of the tax return” falls within the request (Pls.’ Br. 2)

 is simply untrue. The unredacted pages of the tax return declare uninsured property losses.

 These pages were then sent, as part of the full tax return, to the IRS, which evidently accepted

 the claimed losses. The Toussies’ failure to “identify the type, acquisition date, cost, and fair

 market value of each piece of personal property” (Toussie, 2019 WL 2082462, at *8) certainly

 does not render the tax return completely irrelevant to the case. See, e.g., Def.’s Opp’n 3, ECF

 No. 304 (arguing that it “could be relevant . . . if . . . Plaintiffs failed to inform the IRS that

 they expected the $1.6 million insurance recovery they are seeking in this case”); cf. Fed. R.

 Civ. P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is

 relevant to any party’s claim or defense and proportional to the needs of the case . . . .”). The

 redacted tax returns must be turned over.

         Plaintiffs must also respond to the interrogatories. Contrary to plaintiffs’ contention

 (see Pls.’ Br. 1), Robert Toussie’s declaration was not responsive. Whereas defendant requested

 detailed descriptions of the lost property and anticipated insurance reimbursement that were

 reported to the IRS, Robert Toussie stated simply that “the tax return did not detail each item

 of property lost” and “did not detail the insurance or other reimbursement [he] reported.”

 Toussie Decl. ¶¶ 10–11. But as defendant observes, the interrogatories were “not limited to

 providing only the information that may also have been presented in itemizations in the tax


 4 Similarly, the unredacted portions of the Toussies’ 2013, 2014, and 2015 tax returns, which appear to report
 insurance proceeds connected with the Toussies’ 2012 losses (see Redacted Tax Returns 57, 83, 112), also
 “concern” the IRS’s acceptance of the Toussies’ reported losses.
                                                       5
Case 1:15-cv-05235-ARR-PK Document 305 Filed 08/02/19 Page 6 of 6 PageID #: 6777




 returns themselves.” Def.’s Opp’n 3. Rather, “[i]t is the absence of that detail” from the tax

 returns “that requires full responses to the Interrogatories.” Id. As for defendant’s request for

 the identity of the Toussies’ tax preparer, plaintiffs admit that they have failed to respond but

 submit that that information is “immaterial.” Pls.’ Br. 3. Yet when defendant’s motion to

 compel was being litigated, plaintiffs raised no objection to Judge Pollak’s order that they

 respond to this interrogatory. See Toussie, 2019 WL 2082462, at *7 n.7. They are not now

 entitled to reconsideration of that decision by dint of their failure to comply with it. 5

                                              CONCLUSION

          For the foregoing reasons, Judge Pollak’s order is affirmed in full.

          So ordered.


                                                             ___/s/_________________
                                                             Allyne R. Ross
                                                             United States District Judge

 Dated:           August 2, 2019
                  Brooklyn, New York




 5 Defendant “requests the Court’s direction on whether a sanctions motion seeking monetary sanctions and/or
 evidentiary sanctions, or even the striking of Plaintiffs’ complaint in this action, would be appropriate at this
 stage.” Def.’s Opp’n 4. Particularly in light of Judge Pollak’s greater familiarity with the parties’ course of
 conduct in this litigation, I decline, for now, to weigh in on this issue.
                                                        6
